Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed September 16, 2022 in reply to the Non-final Office Action mailed May 18, 2022. Claims 1-15 have been amended; claim 17 has been canceled; and no claims have been newly added. Claims 9-11, 14-16, and 18 have been withdrawn. Claim 2, as now amended, is also hereby withdrawn as being directed to non-elected species of further constituent. Claims 1, 3-8, 12, and 13 are currently under examination in the application. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the present amendment, the 35 USC 103 rejection presented in the Non-final Office Action mailed May 18, 2022 is hereby withdrawn. Upon further search and consideration, new prior art has been procured, and a new grounds of rejection has been formulated that addresses all pending claim limitations, including the newly added limitations, which is presented below and is necessitated by the present amendment. 
Claim Objections
Claims 1 and 13 are objected to because of the following:
1. Claim 1 is in improper form. Because there is a colon after “composition comprising”, the recited elements should be bulleted. Specifically, there should be bullets (e.g. A, B) for “an oil-in-water emulsion base”, and for “an antiperspirant active”. Further, because there is a colon after “emulsion base comprising”, there should be sub-bullets (e.g. i, ii, iii) for the list of requisite constituents for the emulsion base as well. 
2. There should be a semicolon rather than a comma between “a polyol” and “and”. 
3. The expression “amino acid-halide” appears to be a typographical error for the intended expression “amino acid-halide complex”. 
4. The expression “of aluminum-based antiperspirant active” should be “of an aluminum-based antiperspirant active”. 
5. Claims 1 and 13 contains the expression “the antiperspirant/deodorant composition”, which should be “the antiperspirant and/or deodorant composition” consistent with the original language in the preamble of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as now amended, provides that the antiperspirant active comprises “an amino acid” and “a zinc-based antiperspirant active”, wherein “the amino acid comprises at least one of arginine, taurine, or glycine”, and further stipulates that “complexes are formed between at least the amino acid and the zinc-based antiperspirant active”. 
With respect to complexes pertinent to the present invention, the specification merely discloses, in paragraph [0042], the following:
“Without wishing to be bound by theory, it is believed that the antiperspirant effect due to the formation of various complexes between amino acid, calcium carbonate and zinc oxide in the presence of a weak acid such as citric acid.”
Hence, while Applicant could be said to have adequate support for the formation of complexes between zinc oxide, an amino acid, and calcium carbonate, Applicant does not appear to have adequate support for complexes between any zinc-based antiperspirant compound and any amino acid, without calcium carbonate. The specification never specifically discloses that complexes will form between any zinc-based antiperspirant active and arginine, taurine or glycine, without the calcium carbonate. Further, the specification indicates that the complex forms only in the presence of a weak acid, such as citric acid. It is noted that the claimed composition does not necessarily require e.g. citric acid. Finally, the claim states that complexes are formed between “at least” the amino acid and the zinc-based antiperspirant active. The specification does not provide adequate support for complexes other than complexes including zinc oxide, an amino acid, and calcium carbonate in the presence of a weak acid, such as citric acid. Neither citric acid, not any other compound, is identified as being a part of the complex.
Claim 3, as now amended, provides that “the complexes are formed between at least the amino acid, calcium carbonate and the zinc-based antiperspirant active”. Again, as already noted with respect to claim 1, supra, the specification merely discloses, in paragraph [0042], the following:
“Without wishing to be bound by theory, it is believed that the antiperspirant effect due to the formation of various complexes between amino acid, calcium carbonate and zinc oxide in the presence of a weak acid such as citric acid.”
Hence, while Applicant could be said to have adequate support for the formation of complexes between zinc oxide, an amino acid, and calcium carbonate, Applicant does not appear to have adequate support for complexes between any zinc-based antiperspirant compound, an amino acid, calcium carbonate, and some further compound or other entity (i.e. “at least”).
Claim 4, which depends from claim 1, provides that the zinc-based antiperspirant active can be any one or a combination of those enumerated. Again, while Applicant could be said to have adequate support in paragraph [0042] for the formation of complexes between zinc oxide, an amino acid, and calcium carbonate, Applicant does not appear to have adequate support for complexes between any zinc-based antiperspirant compound (i.e. other than zinc oxide) and an amino acid. As noted supra, Applicant does not even have adequate support for complexes between zinc oxide and any amino acid in the absence of calcium carbonate and without any requirement for the presence of the weak acid, e.g. citric acid.
This constitutes new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first provides that the claimed composition is an antiperspirant or deodorant, but then later stipulates that there is necessarily an antiperspirant active present, which one of ordinary skill in the art would thus understand to mean that the composition is necessarily an antiperspirant composition. One of ordinary skill in the art cannot definitively ascertain whether the claimed composition is optionally an antiperspirant composition or is necessarily an antiperspirant composition. 
Claim 1 stipulates in a wherein clause that “complexes are formed between at least the amino acid and the zinc-based antiperspirant active”. Stipulating that complexes “are formed” is not one and the same as “have formed”, rather “are formed” is broader in scope, and implies something that either could have already happened or will happen at some point in the future. One of ordinary skill in the art thus cannot definitively ascertain whether the claimed composition necessarily contains complexes (i.e. complexes that have in fact formed) between the amino acid and the zinc-based antiperspirant active.
***Applicant is advised that if the composition necessarily contains “complexes”, the claims should be amended to require this.
Claim 4 contains at least one broad limitation (e.g. zinc ions with counter ions) and at least one narrower limitation (e.g. zinc hydroxide) that falls within the broad limitation in the alternative in the same claim, which is indefinite. 
Claims 3-8, 12, and 13 are (also) indefinite for depending from an indefinite claim. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,864,147. 
Applicant’s elected subject matter is directed to an antiperspirant/deodorant composition comprising i) an oil-in-water emulsion “base” comprising 0.1-5 wt% emulsifier, a plant-based oil, a polyol, and an amino acid; ii) a zinc-based antiperspirant active; and iii) calcium carbonate; wherein the zinc-based antiperspirant active, the amino acid, and the calcium carbonate form a complex, and wherein the composition is “essentially free” of an aluminum-based antiperspirant active. 
Claims 1-15 of U.S. Patent No. 10,864,147 disclose an aluminum-free antiperspirant/deodorant composition comprising i) an oil-in-water emulsion “base” comprising an emulsifier comprising a mixture of steareth-2 and steareth-20, a plant-based oil, a polyol, and water; ii) a zinc-based antiperspirant active; iii) an amino acid, and iv) calcium carbonate; wherein the zinc-based antiperspirant active, the amino acid, and the calcium carbonate form a complex
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,864,147 provide that the emulsifier can be present in the amount of e.g. 0.5-5 wt%.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Swanzy (U.S. Patent Application Pub. No. 2012/0130091), in view of Popoff et al. (U.S. Patent Application Pub. No. 2009/0317347).
Applicant Claims
Applicant’s elected subject matter is directed to an oil-in-water emulsion composition comprising 0.5-10 wt% zinc oxide, arginine, 0.5-5 wt% of an emulsifier comprising steareth-2 and steareth-20 in a weight ratio of 2.2:1 to 2.5:1, 0.5 wt% or less soybean oil, and a polyol; wherein the composition does not contain a zinc oxide-amino acid-halide complex, amino acid-halide, and chelated zinc oxide complex; wherein the composition contains less than 0.05 wt% of an aluminum-based antiperspirant active; and wherein the composition can further comprise 0.3-8 wt% calcium carbonate. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Swanzy discloses e.g. an oil-in-water emulsion composition comprising complexes of zinc oxide and an amino acid, arginine, an emulsifier comprising e.g. steareth-2 and steareth-20, hydrogenated soybean oil, and a dimethicone copolyol (i.e. a polyol); wherein the composition can be an antiperspirant or deodorant, wherein zinc oxide is an antimicrobial deodorant active, and wherein the composition can further comprise inorganic calcium and carbonate (abstract; paragraphs 0006, 0007, 0017, 0038, 0049, 0074, 0100, 0105, 0106, 0116, 0118, 0126, 0130, 0131, 0137). 
Popoff et al. disclose an antiperspirant or deodorant, oil-in-water emulsion composition comprising 0.5-16 wt% of an antiperspirant or deodorant active, 2-5 wt% of an emulsifier comprising steareth-2 and steareth-20 in a weight ratio of e.g. 1.9:1 to 3.8:1, 0.5 wt% or less of partially hydrogenated soybean oil, and dimethicone copolyol (i.e. a polyol); wherein the composition can further comprise inorganic calcium salts, such as e.g. calcium carbonate, which inorganic calcium salts can be present in the amount of e.g. about 1 wt% (abstract; paragraphs 0002, 0003, 0008, 0010, 0014, 0017-0020, 0024, 0031, 0040; examples).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Swanzy does not explicitly disclose that the zinc oxide-amino acid complex is specifically a zinc oxide-arginine complex; that the amounts of the active, emulsifier, soybean oil, and calcium carbonate are 0.5-10 wt%, 0.5-5 wt% 0.5 or less wt%, and 0.3-8 wt%, respectively, and that the weight ratio of steareth-2 : steareth-20 is 2.2:1 to 2.5:1. These deficiencies are cured by the teachings of Swanzy and Popoff et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Swanzy and Popoff et al., outlined supra, to devise the claimed composition. 
Swanzy discloses e.g. an oil-in-water emulsion composition for use as an antiperspirant or deodorant comprising complexes of zinc oxide and a molecule having an acidic hydrogen, an emulsifier comprising e.g. steareth-2 and steareth-20, hydrogenated soybean oil, and inorganic calcium and carbonate. Swanzy discloses that zinc oxide is an antimicrobial deodorant active, and imparts skin soothing effects at the site of topical application. Since Swanzy disclose that the molecule having an acidic hydrogen can be an amino acid, that amino acids can impart both antibacterial and antifungal properties as well as skin moisturizing properties, and that the amino acid can be e.g. arginine (see e.g. paragraphs 0105, 0106, 0130, 0131); one of ordinary skill in the art would thus be motivated to employ arginine as the amino acid in the zinc oxide-amino acid complex, with the reasonable expectation that the resulting complex will serve as an antimicrobial deodorant as well as impart a skin soothing and moisturizing effect. Further, since Popoff et al. disclose that an antiperspirant or deodorant, oil-in-water emulsion composition comprising 0.5-16 wt% of an antiperspirant or deodorant active, 2-5 wt% of an emulsifier comprising steareth-2 and steareth-20 in a weight ratio of e.g. 1.9:1 to 3.8:1, 0.5 wt% or less of partially hydrogenated soybean oil, and ; and inorganic calcium salts, such as e.g. calcium carbonate, which inorganic calcium salts can be present in the amount of e.g. about 1 wt%, kills bacteria and reduces or eliminates body odor caused by bacterial growth while reducing or eliminating the undesired tacky and/or wet feeling of the composition on the skin; one of ordinary skill in the art would thus be motivated to employ the zinc oxide complex active, the emulsifier, the hydrogenated soybean oil, and calcium carbonate in the amounts of e.g. 0.5-16 wt%, 2-5 wt% 0.5 wt% or less, and 1 wt%, respectively, and to include steareth-2 and steareth-20 in the weight ratio of e.g. 1.9:1 to 3.8:1, with the reasonable expectation that the resulting composition will successfully serve an an antiperspirant and deodorant composition while reducing or eliminating the undesired tacky and/or wet feeling of the composition on the skin. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the present amendment which no longer relies on the Farwick reference.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617